Citation Nr: 0021353	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.  

2. Entitlement to service connection for allergic sinusitis.  

3. Entitlement to service connection for allergic bronchitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1962 and from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals from 
a May 1998 rating decision by the RO denying the issues 
currently certified for appeal.  In September 1999 the 
veteran appeared and gave testimony at a hearing at the RO 
before the undersigned Board member.  

Service connection for pneumonia was denied in an unappealed 
rating decision of September 1970.  In a decision of October 
1980 the Board found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
lung disorder.  Inasmuch as none of the disorders for which 
service connection is currently being sought involve the 
lungs, the question of new and material evidence is not for 
consideration during this appeal and the issues currently 
certified for appeal are accordingly characterized as listed 
on the title page of this decision.  


REMAND

The veteran has asserted that the initial manifestations of 
her currently diagnosed allergic rhinitis, allergic 
sinusitis, and allergic bronchitis developed during service.  
Review of the service medical records shows that the veteran 
was treated for upper respiratory symptoms, including 
laryngitis and sinusitis on several occasions during her last 
period of service.  On a VA respiratory examination September 
1998, the diagnosis was allergic diathesis with episodes of 
allergic rhinitis, allergic sinusitis, and allergic 
bronchitis.  In a December 1998 addendum to this examination, 
the examining physician noted that the veteran told him 
during the September 1998 examination that she had allergies 
during her high school years, and that allergies therefore 
preexisted service.  He also said that it was unlikely that 
she suffered any permanent aggravation of her allergies 
during military service.  

In the Board's opinion the above summarized evidence is 
sufficient to establish that the claims for service 
connection for allergic rhinitis, service connection for 
allergic sinusitis, and service connection for allergic 
bronchitis are potentially well grounded under the three 
criteria established by the United States Court of Appeals 
for Veterans Claims in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The above evidence shows respiratory symptoms during 
service which could very well have been of allergic etiology 
and she currently has current diagnoses of allergic rhinitis, 
allergic sinusitis, and allergic bronchitis, thus fulfilling 
the first two Caluza requirements.  The December 1998 opinion 
of the VA physician who conducted the examination of the 
previous September contains, at least by implication, 
competent evidence of a nexus between the veteran's current 
disorders at issue and service, thus meeting the third 
requirement for a well grounded claim for service connection.  
However, the December 1998 addendum to the September 1998 VA 
examination requires clarification, because from the 
standpoint of the governing law and regulations, the medical 
opinion fails to establish that allergic rhinitis, allergic 
sinusitis, and allergic bronchitis preexisted service and 
were not aggravated by service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111, 1137 (West 1991 & Supp. 1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1999).  

While dyspnea on exertion was reported on the veteran's 
examination prior to service enlistment, the examination 
contained no findings of allergic rhinitis, allergic 
sinusitis, or allergic bronchitis.  Since that is the case, 
and as indicated by the above-cited laws and regulations, the 
presumption of soundness at enlistment applies in regard in 
regard to allergic rhinitis, allergic sinusitis, and allergic 
bronchitis.  This presumption may only be rebutted by clear 
and unmistakable evidence of the preservice existence of 
these disorders.  Nowhere in either the September 1998 VA 
examination report or in the December 1998 addendum to this 
examination is there any indication that the disorders for 
which service connection is currently sought clearly and 
unmistakably preexisted service.  Moreover, the reference to 
"permanent" aggravation in the December 1998 addendum is 
not a technically correct standard for determining if a 
preservice disorder was aggravated by service.  The word 
permanent is not included in either 38 U.S.C.A. § 1153 or in 
38 C.F.R. § 3.306, which govern determinations of aggravation 
of preexisting disability during service.  

The Board has noted that at the September 1999 Board hearing 
the veteran stated that all three disorders at issue 
developed during her latter period of service.  

In view of the above, sufficient clinical data is not 
currently of record to decide the veteran's claims for 
service connection for allergic rhinitis, allergic sinusitis, 
and allergic bronchitis in terms of well groundedness or on 
the merits.  Thus, further development is necessary prior to 
appellate consideration of these issues.  

This case is therefore remanded to the RO for the following 
action:  

1. The veteran should be afforded a VA 
nose and throat examination to 
determine the nature and etiology of 
her previously diagnosed allergic 
rhinitis, allergic sinusitis, and 
allergic bronchitis.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder, 
including a copy of this remand must 
be made available to the examining 
physician so that the pertinent 
clinical records can be reviewed in 
detail.  The examiner should 
specifically state that he has 
reviewed the claims folder in his 
examination report.  After physical 
examination and a careful review of 
the claims folder, the examining 
physician should express his medical 
opinion in regard to the following 
questions: (a) Did allergic rhinitis, 
allergic sinusitis, and/or allergic 
bronchitis clearly and unmistakably 
preexist one or both periods of the 
veteran's active service, and, if so 
when was each preservice disorder 
first manifest; (b) if any of the 
above disorders preexisted one or both 
periods of service, did such 
disorder(s) increase in severity 
during either period of service; (c) 
if allergic rhinitis, allergic 
sinusitis, and/or allergic bronchitis 
did not clearly and unmistakably 
preexist service, is it at least as 
likely as not that such disorder(s) 
developed during service or is (are) 
otherwise related to service.  

2. Then, the RO should again adjudicate 
the veteran's claims.  If the benefits 
sought are not granted, she and her 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for its further 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




